                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JASON SMITH,
                                  11                                                      Case No. 19-02119 BLF (PR)
                                                        Plaintiff,
                                  12                                                      ORDER GRANTING MOTION FOR
Northern District of California




                                                 v.                                       EXTENSION OF TIME TO FILE
 United States District Court




                                  13                                                      OPPOSITION
                                  14       DR. LAW FU, et al.,
                                  15                   Defendants.
                                                                                          (Docket No. 35)
                                  16

                                  17

                                  18           Plaintiff, a state prisoner at the Correctional Training Facility (“CTF”) in Soledad,
                                  19   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against CTF
                                  20   personnel. On October 10, 2019, the Court issued an order of service directing Defendants
                                  21   to file a dispositive motion.1 (Docket No. 6.) On February 10, 2020, Defendants filed a
                                  22   motion for summary judgment. (Docket No. 29.) Plaintiff has filed a motion for a stay
                                  23   which the Court construes a request for an extension of time to file an opposition.
                                  24   (Docket No. 35.) Plaintiff’s motion is GRANTED. Plaintiff is granted an extension of
                                  25   time of twenty-eight days, such that his opposition is due no later than April 9, 2020.
                                  26
                                  27   1
                                         Plaintiff filed notice that he wished to proceed solely on the Eighth Amendment claim and strike
                                  28   a deficient First Amendment retaliation claim from the complaint. (see Docket Nos. 4, 5.)
                                   1            Defendants’ reply shall be filed no later that fourteen (14) days after Plaintiff’s
                                   2   opposition is filed.
                                   3            This order terminates Docket No. 35.
                                   4            IT IS SO ORDERED
                                   5   Dated: _____________________
                                               March 16, 2020                                    ________________________
                                                                                                 BETH LABSON FREEMAN
                                   6
                                                                                                 United States District Judge
                                   7

                                   8
                                                                                       March 16, 2020
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26
                                       Order of Extension of Time to File Opposition
                                  27   PRO-SE\BLF\CR.19\02119Smith_eot_opp to MSJ


                                  28
